Case: 2:19-cv-05292-SDM-KAJ Doc #: 70 Filed: 07/17/20 Page: 1 of 4 PAGEID #: 461




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 MICHAEL ASAMOAH,                              §
                                               §
                 Plaintiff,                    §         Civil Action No. 2:19-CV-05292
                                               §
         v.                                    §         Judge Sarah D. Morrison
                                               §
 CAPSTONE LOGISTICS, LLC, et al.,              §         Magistrate Judge Kimberly A. Jolson
                                               §
                 Defendants.                   §
                                               §
                                               §
 MICHAEL ASAMOAH,                              §
                                               §
                 Plaintiff,                    §         Civil Action No. 2:19-CV-05507
                                               §
         v.                                    §         Judge Sarah D. Morrison
                                               §
 THE SYGMA NETWORK INC., et al.,               §         Magistrate Judge Kimberly A. Jolson
                                               §
                 Defendants.                   §
                                               §

                                     OPINION & ORDER

        Plaintiff Michael Asamoah has filed a number of motions regarding several of Magistrate

Judge Jolson’s Orders and Reports and Recommendations issued in these matters. This Opinion

and Order serves to resolve each.

   I.         MOTION FOR DISTRICT COURT TO REVIEW AND SET ASIDE
              MAGISTRATE JUDGE JOLSON’S ORDER

        In this filing, Mr. Asamoah argues that Magistrate Jolson improperly granted the

Defendants’ Motion for a Protective Order (“Motion for Protective Order”) before his time to

respond had passed. (Case No. 19cv-5292 ECF No 35; Case No. 19cv-5507 ECF No. 51.) He

cites to Fed. R. Civ. P. 60(b) to seek an order vacating the March 25, 2020 Protective Order

(“Protective Order”) (Case No. 19cv-5292 ECF Nos. 27, 28; Case No. 19cv-5507 ECF Nos. 43,


                                                1
Case: 2:19-cv-05292-SDM-KAJ Doc #: 70 Filed: 07/17/20 Page: 2 of 4 PAGEID #: 462




44) because he wanted to object to the motion. Specifically, he would have argued that the

Defendants failed provide a compelling enough reason for the discovery to be sealed to

overcome the public access presumption and that the proposed order was insufficiently narrow.

(ECF No. 29.)

         Mr. Asamoah’s Motion for District Court to Review and Set Aside Magistrate Judge

Jolson’s Order is DENIED. Federal R. Civ. P. 60(b) applies only to final judgments, orders or

proceedings. Magistrate Judge Jolson’s order is none of those. Furthermore, the Court has

reviewed the Motion for Protective Order and the Protective Order. The Protective Order serves

to preserve Mr. Asamoah’s personally identifiable information as well as Defendants’ trade

secrets. Those are compelling reasons to permit confidentiality. And, the Protective Order is

sufficiently narrow to achieve those objectives.

         Even construing Mr. Asamoah’s motion as objections to Magistrate Judge Jolson’s

March 25, 2020 Order, those objections are overruled for the same reasons.

   II.      MOTION FOR DISTRICT COURT TO REVIEW AND SET ASIDE JUDGE
            SARAH D. MORRISON’S ORDER

         Mr. Asamoah again relies on Fed. R. Civ. P. 60(b) to seek vacation of Magistrate Judge

Jolson’s May 1, 2020 Order (ECF No. 40) denying Mr. Asamoah’s Motions to Compel without

prejudice. Magistrate Judge Jolson so held due to his failure to comport with S.D. Ohio Civ. R.

37.1 and with the Court’s March 4, 2020 Order (ECF No. 24). (Case No. 19cv-5292, ECF No.

49; Case No. 19cv-5507, ECF No. 66.) To be clear, the undersigned did not issue the May 1,

2020 Order so the Motion for Review is improperly titled. Regardless, the Motion for Review is

DENIED. The May 1, 2020 Order is not a final judgment, order or proceeding. Additionally, the

denial was without prejudice so Mr. Asamoah suffered no harm.




                                                   2
Case: 2:19-cv-05292-SDM-KAJ Doc #: 70 Filed: 07/17/20 Page: 3 of 4 PAGEID #: 463




           Even construing Mr. Asamoah’s motion as objections to Magistrate Judge Jolson’s May

1, 2020 Order, those objections are overruled for the same reasons.

    III.      MOTION TO NOTIFY THE COURT THAT DEFENDANTS SYSCO
              CORPORATION AND THE SYGMA NETWORK, INC. HAVE FAILED TO
              DEFEND

           Here, Mr. Asamoah notifies the Court that the noted Defendants did not respond to his

Motion for District Court to Review and Set Aside Magistrate Judge Jolson’s Order granting the

Protective Order. (Case No. 19cv-5292 ECF No. 50; Case No. 19cv-5507 ECF No. 67.) He

wants Attorneys Stuhldreher, Knettel and Frey to pay his costs and non-existent attorney’s fees

relative to that motion for said failure to respond. Id. at 3.

           The Motion to Notify is DENIED. The Court can discern whether a response has been

filed and failure to file a response is not sanctionable conduct in this instance.

    IV.       MOTION FOR CHIEF JUDGE MARBLEY TO REVIEW AND SET ASIDE
              JUDGE SARAH D. MORRISON’S ORDER DENYING MOTION FOR
              ISSUANCE OF SUBPOENA DUCES TECUM

           Mr. Asamoah next takes issue with Magistrate Judge Jolson’s May 14, 2020 Order (Case

No. 19cv-5292 ECF No. 48) denying his motions for issuance of subpoenas without prejudice for

failure to comport with S.D. Ohio Civ. R. 37.1 and with her March 4, 2020 Order. He uses Fed.

R. Civ. P. 60(b) to seek unspecified relief. (Case No. 19cv-5292 ECF No. 53; Case No. 19cv-

5507 ECF No. 70.)

           The Motion for Chief Judge Marbley to Review is DENIED for four reasons. First, the

Court previously denied Mr. Asamoah’s Motion to Disqualify. (Case No. 19cv-5292 ECF No.

69; Case No. 19cv-5507 ECF No. 85.) Second, the undersigned did not issue the order in focus.

Third, the May 14, 2020 Order is not a final judgment, order or proceeding, so Fed. R. Civ. P.




                                                   3
Case: 2:19-cv-05292-SDM-KAJ Doc #: 70 Filed: 07/17/20 Page: 4 of 4 PAGEID #: 464




60(b) is inapplicable. Fourth, the May 14, 2020 Order is a denial without prejudice such that Mr.

Asamoah suffered no harm.

   V.       MOTION FOR DISTRICT COURT TO REVIEW AND SET ASIDE JUDGE
            SARAH D. MORRISON’S ORDER DENYING MOTION FOR DEPOSITIONS

         Mr. Asamoah seeks review of Magistrate Judge Jolson’s May 12, 2020 Order (Case No.

19cv-5292 ECF No. 46) denying his motions for deposition by written questions without

prejudice because of his failure to comply with the meet, confer and conference requirements.

(Case No. 19cv-5292 ECF No. 54; Case No. 19cv-5507 ECF No. 71.) This motion is DENIED

for the same reasons set forth in section IV, supra.

   VI.      MOTION TO ADD EXHIBIT TO FILE

         Mr. Asamoah’s final motion seeks an order adding a portion of an unauthenticated and

unsigned letter ostensibly from the Ohio Civil Rights Commission to him to the record. (Case

No. 19cv-5292 ECF No. 64.) This motion is DENIED because the same content is already in the

record as an exhibit to Mr. Asamoah’s Complaint. (Case No. 19cv-5507, ECF No. 1.)

   VII.     CONCLUSION

         The noted motions are DENIED. And, to the extent that the motions are objections, they

are OVERRULED for the same reasons.

         IT IS SO ORDERED.



                                                       /s/Sarah D. Morrison
                                                       SARAH D. MORRISON
                                                       UNITED STATES DISTRICT JUDGE




                                                 4
